Title: From George Washington to Major General Charles Lee, 23 January 1776
From: Washington, George
To: Lee, Charles



Sir
Cambridge Jany 23. 1776

I received your favour of the 16 Instt & am exceedingly sorry to hear, that Congress countermanded the embarkation of the two Regiments Intended agt the Tories on Long Island. they I doubt not had their reasons; But to me It appears that the period is arrived, when nothing less than the most decisive & vigorous measures should be pursued—Our Enemies from the other side of the Atlantic will be sufficiently numerous, It highly concerns [us] to have as few Internal ones as possible.
As Congress seem to have altered their views in this Instance, & the men which went with you from Connecticut; are upon a very different footing from what I expected, It will be right to give Congress the earliest notice of your proceeding & to disband your Troops as soon as you think circumstances will admit of It.
In consequence of the melancholy reverse of our Affairs in Canada, an Application was made to me for Succour, & happy should I have been, If the situation of this Army could have afforded It. All I could do, was to lay the matter before this & the Governments of Connecticut & New-Hampshire, & urge the expediency & necessity of their sending a Reinforcement of three Regiments there immediately—Mr Trumbull & his Council of Safety had anticipated my request, the other two Colonies have adopted the measure—The three Regiments are now raising, & I would willingly hope will arrive in time to reinstate matters in that Quarter & give them a more agreable aspect than they now have.
I shall be much Obliged by your pressing Col. McDougal to forward the shells mentioned in his letter of the 2 Instt as they are much wanted, & also to spare me some powder If he possibly can: you know our stock of this necessary Article is small & inconsiderable, & you know too that we [have] a demand for a further supply.

The progress in raising recruits for the New Army being very slow, I have applied to this Colony, Connecticut & New Hampshire for Ten Regiments of Militia to continue in service till the 1st of April next, which they have Granted me; As soon as they come in, & I can get provided with proper means, I am determined to Attempt something. of this I would have you take no notice.
Within a few days past Several persons have come out of Boston. they all agree that Genl Clinton has gone upon some expedition—some say he has between 4 & 500 men—others, part of Two Regiments—What his force consists of is not precisely known, but I am almost certain he is gone with some. His destination must be South of this, & very probably for New York. I thought it necessary to give you this Information, that you may be on your guard & prepared to receive him as well as you can.
I shall be glad to hear from you frequently, & to be Informed of any Occurrences you may think material. I am D. Sir with great regard &c.

G. W.

